Dissenting Opinion.
Gavin, C. J.
I am unable to concur in the opinion of the majority of the court.
In addition to the facts set out in the principal opinion, it appears that the auditor, with others, was surety for Frank Lloyd to Charles Seaton, the county treasurer who paid the warrant drawn, for the loan in question who testifies that these orders ran, generally, “pay to John Jones, or bearer,” and also: Q. “Was this order payable to her?” A. “I do not remember. I am not positive, but think it was payable to her, but I paid it to Frank” (the husband).
The warrant itself had been destroj’ud. Margaret Lloyd testified:
2. You may state what, if anything, you had to do with borrowing that money from the school fund? A. I did not have anything to do with it, only to sign the mortgage.
3. Who borrowed the money? A. Frank borrowed it.
Q. Did he (the auditor) call upon you in regard to that money? A. No, sir.
Q,. Who took the acknowledgment of the mortgage? A. Mr. Charles Lockhart.
Q. Did he ask you anything about it? A. He did not; just came in and asked if I understood it.
Q,. Did you ever see the warrant for the money? A. No, sir.
Frank Lloyd testified:
“I went to Mr. Prosser and told him that there was some dissatisfaction about that note, and I told him that I would like to borrow $300, and that I would give him *83a mortgage on my wife’s property. He said Mr. Halton was making the biggest kick. ' He said, if you can get your property appraised at $600 I will loan you $300. By paying $300 on the note he thought the securities would not say anything more about it until next year. It was understood that I was borrowing the money to pay on the Seaton note.”
Q. You took the warrant to Seaton and got credit on the note for it? A. Yes.
Q. Was the warrant drawn in your wife’s name? A. I think the warrant was drawn in my name.
Q. Did your wife have anything to do with making this loan? A. No, sir.
Q,. Was it for her benefit? A. No, sir.
Under these facts and this evidence, I think the court was abundantly justified in finding that Margaret Lloyd was simply the surety for her husband, as the auditor at the time knew. If she was simply surety, the mortgage was void, unless some element of estoppel prevents her from asserting the defense. There is not here a single element of estoppel. There is no misrepresentation upon her part either express or tacit, if such ther¿ might be. There is absolute knowledge of the facts upon the part of the representative of the State. The statute, in imposing this disability upon a married woman, makes no exception in favor of school fund mortgages. The same law applies both to the citizen and the sovereign. While the integrity of the school fund should be carefully preserved let it be done by holding to a strict accountability an officer who makes a loan which he knows to be invalid, simply for the purpose of relieving himself from an individual responsibility.
Filed May 27, 1893.